DETAILED ACTION
Drawings
	The drawings (particularly in figure 1) are objected to because the lines, numbers and letters are not uniformly thick and well defined (poor line quality).  See 37CFR 1.84 (l).  Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the opposite end portions that are respectively curved inward toward the transition piece casing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: opposite end portions 620a and 620b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-9, 12, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cihlar 2012/0186269 in view of Sato 4,297,843.
	In regards to Independent Claims 1 and 19 and Dependent Claims 2-4, 8-9, 12 and 20, Cihlar teaches a gas turbine (10) comprising a compressor (12) configured to generate the compressed air drawn in from an outside; a turbine (16) configured to be driven by the combustion gas (16 downstream from combustor 14); and a combustor (figure 2) for producing combustion gas (32) by combusting a mixture of compressed air (24) and fuel (from nozzles 26), the combustor comprising a fuel nozzle module including a plurality of fuel nozzle assemblies configured to supply the fuel (fuel nozzles 26); a casing enclosing the fuel nozzle module (casing in figure 2 surrounding nozzles 26); a liner coupled with the fuel nozzle module and having internal space in which the fuel-air mixture is combusted (liner 40); a liner casing (42) enclosing the liner; and a transition piece assembly (14) coupled with the liner and the liner 
Independent Claim 16, Cihlar teaches a transition piece module comprising a plurality of transition piece assemblies (14, paragraph [0019]) arranged in an annular configuration (arranged about central axis defined by shaft 18), each of the transition piece assemblies comprising: a transition piece (56) including an inlet into which high-temperature combustion gas is drawn (inlet to 56 through which gas 32 travels), and an outlet from which the combustion gas is discharged to a turbine inlet port (outlet of 56 into 36); a transition piece casing (50) disposed so as to be spaced apart from the transition piece, the transition piece casing enclosing the transition piece to form an annular interspace (58) between an inner circumferential surface of the transition piece casing and an outer circumferential surface of the transition piece, the transition piece casing including an outer circumferential surface over which compressed air flows to cool the transition piece (surface of 56 where flow 24 passes); and a support member (100) for supporting the transition piece casing, the support member inserted into the annular interspace (shown in figure 3) and seated on the outer circumferential surface of the transition piece (shown in figure 3, where 100 is in space between 56 and 50), wherein the plurality of transition piece assemblies include an adjacent pair transition piece assemblies (combustors 14 repeat about central axis, such that there are adjacent combustors 14 with transition pieces).  However, Cihlar does not teach that the transition piece module further comprises a guide member that is disposed between the transition piece casings of the adjacent pair of transition piece assemblies and that includes an axially perpendicular structure configured to guide the compressed air toward the transition piece casings of the adjacent pair of transition piece assemblies. Sato teaches a single guide member (31 including 31a and 31b) that is fixed with respect to a transition piece (5, connected to transition piece through guide supports 35 and 36) by being connected to a turbine casing (32, coupled with a crosspiece 34 as shown in figure 4) and includes an axially perpendicular structure (31a and 31b are in a T shape, wherein there are two symmetrical inner guides 31a in a folded orientation, and are between adjacent transition pieces 5) configured to guide the .
Claims 1, 4, 6, 7, 10, 12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cihlar in view of Butt 4,903,477.
	In regards to Independent Claim 1 and Dependent Claims 4, 6, 7, 10, 12, Cihlar teaches a gas turbine (10) comprising a compressor (12) configured to generate the compressed air drawn in from an outside; a turbine (16) configured to be driven by the combustion gas (16 downstream from combustor 14); and a combustor (figure 2) for producing combustion gas (32) by combusting a mixture of compressed air (24) and fuel (from nozzles 26), the combustor comprising a fuel nozzle module including a plurality of fuel nozzle assemblies configured to supply the fuel (fuel nozzles 26); a casing enclosing the fuel nozzle module (casing in figure 2 surrounding nozzles 26); a liner coupled with the fuel nozzle module and having internal space in which the fuel-air mixture is combusted (liner 40); a liner casing (42) enclosing the liner; and a transition piece assembly (14) coupled with the liner and the liner casing, wherein the transition piece assembly (14) comprises: a transition piece (56) including an inlet into (inlet to 34) which high-temperature combustion gas (32) is drawn, and an outlet (outlet before 36) from which the combustion gas is discharged to a turbine inlet port (36); a transition piece casing (50) disposed so as to be spaced apart from the transition piece, the transition piece casing enclosing the transition piece to form an annular interspace (58) between an inner circumferential surface of the transition piece casing and an outer circumferential surface of the transition piece, the transition piece casing including an outer circumferential surface over which compressed air flows to cool the transition piece (flow 24 that passes over outer surface of 50); a support member (100) for supporting the transition piece casing (100 
	In regards to Independent Claim 16 and Dependent Claims 17 and 18, Cihlar teaches a transition piece module comprising a plurality of transition piece assemblies (14, paragraph [0019]) arranged in an annular configuration (arranged about central axis defined by shaft 18), each of the transition piece assemblies comprising: a transition piece (56) including an inlet into which high-temperature combustion gas is drawn (inlet to 56 through which gas 32 travels), and an outlet from which the combustion gas is discharged to a turbine inlet port (outlet of 56 into 36); a transition piece casing (50) disposed so as to be spaced apart from the transition piece, the transition piece casing enclosing the transition piece to form an annular interspace (58) between an inner circumferential surface of the transition piece casing and an outer .

Allowable Subject Matter
s 5, 11, 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art fails to teach, in combination with the other limitations of dependent claim 5, a central protrusion extending from the axially perpendicular structure in a downstream direction; prior art fails to teach, in combination with the other limitations of dependent claim 11, a rotatable arm coupled to the mount and the guide member; prior art fails to teach, in combination with the other limitations of dependent claims 13 and 15, that the turbine casing guide comprises at least one rib contacting the coupling crosspiece.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M SUTHERLAND whose telephone number is (571)270-1902.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN M SUTHERLAND/Primary Examiner, Art Unit 3741